                  Case 18-10601-MFW                Doc 1875         Filed 12/20/18          Page 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                             x
    In re:                                                   :      Chapter 11
                                                             :
    THE WEINSTEIN COMPANY                                    :      Case No. 18-10601 (MFW)
    HOLDINGS LLC, et al.,                                    :
                                                             :      Jointly Administered
                              Debtors.1                      :
                                                             x      Re: Docket No. 1848

                                               NOTICE OF APPEAL

             J.C. Penney Corporation, Inc., a creditor in the above-captioned bankruptcy cases,

hereby appeals to the United States District Court for the District of Delaware, pursuant to

28 U.S.C. § 158(a), and in accordance with Federal Rules of Bankruptcy Procedure 8001,

8002, and 8003 and Delaware Bankruptcy Local Rule 8003-1, from the United States

Bankruptcy Court for the District of Delaware the Order Denying Motion of J.C. Penney

Corporation, Inc. to Compel Assumption or Rejection of Licensing Agreement [D.I. 1848,

entered December 13, 2018] (the “Order”). A copy of the Order is attached hereto as

Exhibit A.

             The names of all parties to the Order appealed from and the names, addresses and

telephone numbers of their respective counsel are as follows:




1
 The last four digits of The Weinstein Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification is not provided herein.
A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
http://dm/epiq11.com/twc.
{01399266;v1 }
                 Case 18-10601-MFW   Doc 1875   Filed 12/20/18   Page 2 of 7




 Appellants:                                ASHBY & GEDDES, P.A.
                                            Gregory A. Taylor
 J.C. Penney Corporation, Inc.              500 Delaware Avenue
                                            P.O. Box 1150
                                            Wilmington, Delaware 19899-1150
                                            Telephone: (302) 654-1888
                                            Facsimile: (302) 654-2067
                                            Email: gtaylor@ashbygeddes.com

                                            and

                                            FOLEY GARDERE
                                            FOLEY & LARDNER LLP
                                            Marcus A. Helt
                                            Jason B. Binford
                                            2021 McKinney, Suite1600
                                            Dallas, Texas 75201
                                            Telephone: (214) 999-3000
                                            Facsimile: (214)999-4667
                                            Email: mhelt@foley.com
                                            Email: jbinford@foley.com


 Appellee:                                  Counsel:

 Bank Hapoalim B.M.                         HERRICK, FEINSTEIN LLP
                                            Stephen B. Selbst
                                            2 Park Avenue
                                            New York, NY 10036
                                            Email: sselbst@herrick.com

                                            WOMBLE BOND DICKINSON (US) LLP
                                            Matthew P. Ward
                                            Morgan L. Patterson
                                            222 Delaware Avenue, Suite 1501
                                            Wilmington, DE 19801
                                            Email: matthew.ward@wbd-us.com
                                            Email: morgan.patterson@wbd-us.com




{01399266;v1 }
                 Case 18-10601-MFW   Doc 1875   Filed 12/20/18   Page 3 of 7



 Appellee:                                  Counsel:

 Debtors:                                   RICHARDS, LAYTON & FINGER, P.A.
 The Weinstein Company                      Mark D. Collins
 Holdings LLC, et al.                       Brett Michael Haywood
                                            Paul Noble Heath
                                            David T. Queroli
                                            Zachary I. Shapiro
                                            Russell C. Silberglied
                                            One Rodney Square
                                            920 North King Street
                                            Wilmington, DE 19801
                                            Email: collins@rlf.com
                                            Email: heath@rlf.com
                                            Email: haywood@rlf.com
                                            Email: queroli@rlf.com
                                            Email: shapiro@rlf.com
                                            Email: silberglied@rlf.com

                                            CRAVATH, SWAINE & MOORE LLP
                                            Karin A. DeMasi
                                            David A. Herman
                                            David E. Kumagai
                                            Stephanie A. Marshak
                                            Claire E. O’Brien
                                            Paul S. Sandler
                                            Daniel A. Silver
                                            Andrew M. Ward
                                            George E. Zobitz
                                            Paul H. Zumbro
                                            Worldwide Plaza
                                            825 Eighth Avenue
                                            New York, NY 10019
                                            Email: kdemasi@cravath.com
                                            Email: dherman@cravath.com
                                            Email: dkumagai@cravath.com
                                            Email: smarshak@cravath.com
                                            Email: cobrien@cravath.com
                                            Email: psandler@cravath.com
                                            Email: dsilver@cravath.com
                                            Email: award@cravath.com
                                            Email: jzobitz@cravath.com
                                            Email: pzumbro@cravath.com



{01399266;v1 }
                 Case 18-10601-MFW   Doc 1875    Filed 12/20/18   Page 4 of 7



Dated: December 20, 2018                        Respectfully submitted,


                                                ASHBY & GEDDES, P.A.

                                                /s/ Gregory A. Taylor
                                                Gregory A. Taylor, Esq. (#4008)
                                                500 Delaware Avenue
                                                P.O. Box 1150
                                                Wilmington, Delaware 19899-1150
                                                Telephone: (302) 654-1888
                                                Facsimile: (302) 654-2067
                                                Email: gtaylor@ashbygeddes.com

                                                and

                                                FOLEY GARDERE
                                                FOLEY & LARDNER LLP
                                                Marcus A. Helt
                                                Jason B. Binford
                                                2021 McKinney, Suite1600
                                                Dallas, Texas 75201
                                                Telephone: (214) 999-3000
                                                Facsimile: (214)999-4667
                                                Email: mhelt@foley.com
                                                Email: jbinford@foley.com

                                                Counsel to J.C. Penney Corporation,
                                                Inc.




{01399266;v1 }
                 Case 18-10601-MFW   Doc 1875   Filed 12/20/18   Page 5 of 7




                                      EXHIBIT A




{01399266;v1 }
                  Case 18-10601-MFW                Doc 1875
                                                       1848         Filed 12/20/18
                                                                          12/13/18          Page 6
                                                                                                 1 of 7
                                                                                                      2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                             x
    In re:                                                   :      Chapter 11
                                                             :
    THE WEINSTEIN COMPANY                                    :      Case No. 18-10601 (MFW)
    HOLDINGS                                                 :
    LLC, et al.,                                             :      Jointly Administered
                                                             :
                              Debtors. 1                     :      Related Docket Nos. 1627, 1750, 1770, 1845
                                                             x

    ORDER DENYING MOTION OF J.C. PENNEY CORPORATION, INC. TO COMPEL
           ASSUMPTION OR REJECTION OF LICENSING AGREEMENT

             This Court having considered the Motion of J.C. Penney Corporation, Inc. to Compel

Assumption or Rejection of Licensing Agreement (the “Motion”), the Objection of Bank Hapoalim

B.M. to Motion of J.C. Penney Corporation, Inc. to Compel Assumption or Rejection of Licensing

Agreement (the “Objection”), the statements of counsel and the evidence adduced with respect to

the Motion and the Objection at the November 29, 2018 hearing before this Court (the “Hearing”);

it is hereby:




1
 The last four digits of The Weinstein Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification is not provided herein.
A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
http://dm/epiq11.com/twc.


{01390465;v3 }
                 Case 18-10601-MFW       Doc 1875
                                             1848     Filed 12/20/18
                                                            12/13/18     Page 7
                                                                              2 of 7
                                                                                   2



         ORDERED that the Motion is DENIED; and it is further

         ORDERED that this Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation and/or interpretation of this Order.




         Dated: December 13th, 2018
         Wilmington, Delaware                          MARY F. WALRATH
{01390465;v3 }                                         UNITED STATES BANKRUPTCY JUDGE
